United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Company T File by a party other than the Company □ Check the appropriate box: £ Preliminary proxy statement £ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) T Definitive proxy statement £ Definitive additional materials £ Soliciting material pursuant to §240.14a-12 COMMUNITY WEST BANCSHARES (Name of Small Business Issuer as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Company) Payment of Filing Fee (check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the file fee is calculated and state how it was determined): 4. Proposed aggregate offering price: 5. Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 445 Pine Avenue Goleta, CA 93117-3709 (805) 692-5821 www.communitywest.com April 14, 2010 To Our Shareholders: You are cordially invited to attend the 2010 Annual Meeting of Shareholders (Meeting) of Community West Bancshares that will be held at La Cumbre Country Club, 4015 Via Laguna, Santa Barbara, California 93110, on Thursday, May 27, 2010, at 6:00 P.M. Pacific Daylight Time.Please keep in mind that the Club rules prohibit wearing any denim (jeans, skirts, vests, etc.) on its premises.I again look forward to greeting as many of our shareholders as possible. As set forth in the attached Proxy Statement, the Meeting will be held to consider the election of Directors, to consider a shareholder advisory (non-binding) vote on executive compensation as disclosed in the Proxy Statement, to consider ratifying the selection of Ernst & Young LLP as the Company’s independent auditors and to transact any other business that may properly come before the Meeting. We will also review operating results for the past year and the progress of Community West Bancshares, and its wholly-owned subsidiary, Community West Bank, and present an opportunity to ask questions of general interest to shareholders. Your vote is important.Whether or not you attend the Meeting in person, I urge you to promptly vote your Proxy by signing and dating the enclosed Proxy card and returning it in the accompanying postage-paid envelope.If you decide to attend the Meeting and vote in person, you will, of course, have that opportunity. Thank you for your continued support of Community West Bancshares and, again, I look forward to seeing you at the Annual Meeting on Thursday, May 27, 2010. Very truly yours, /s/ William R. Peeples William R. Peeples Chairman of the Board of Directors COMMUNITY WEST BANCSHARES 445 Pine Avenue Goleta, California 93117-3709 Telephone: (805) 692-5821 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY27, 2010 NOTICE IS HEREBY GIVEN that the 2010 Annual Meeting of Shareholders (Meeting) of Community West Bancshares (Company) will be held at La Cumbre Country Club, 4015 Via Laguna, Santa Barbara, California 93110, on Thursday, May27, 2010, at 6:00P.M. Pacific Daylight Time, for the purpose of considering and voting on the following matters: 1.Election of Directors.To elect eight persons to the Board of Directors of the Company (Board) to serve until the 2011 Annual Meeting of Shareholders and until their successors are elected and have qualified.The following persons are the Board of Directors’ nominees: Robert H. Bartlein William R. Peeples Jean W. Blois James R. Sims, Jr. John D. Illgen Kirk B. Stovesand Lynda J. Nahra C. Richard Whiston 2.Shareholder Advisory (Non-Binding) Vote on Executive Compensation.To consider and approve the following advisory (non-binding) proposal: “RESOLVED, that the shareholders of Community West Bancshares approve the compensation of executive officers as described under the heading “Executive Compensation” including the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure.” 3.Ratification of the Independent Auditors.To ratify the selection of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010. 4.Other Business.To transact such other business as may properly come before the Meeting and any adjournment thereof, including, without limitation, to approve an adjournment(s) of the Meeting, if necessary, to solicit additional proxies for the eight nominees for election. The Proxy Statement that accompanies this Notice contains additional information regarding the proposals to be considered at the Meeting and shareholders are encouraged to read it in its entirety. The Board has fixed the close of business on March 31, 2010 as the record date for determination of shareholders entitled to notice of, and the right to vote at, the Meeting. As set forth in the enclosed Proxy Statement, proxies are being solicited by and on behalf of the Board.All proposals set forth above are proposals of the Company.It is expected that these materials will be mailed to shareholders on or about April 14, 2010. The Bylaws of the Company provide for the nomination of Directors in the following manner: “Nominations for election of members of the board of directors may be made by the board of directors or by any shareholder of any outstanding class of capital stock of the corporation entitled to vote for the election of directors.Notice of intention to make any nominations (other than for persons named in the notice of the meeting at which such nomination is to be made) shall be made in writing and shall be delivered or mailed to the president of the corporation no more than sixty (60) days prior to any meeting of shareholders called for the election of directors and no more than ten (10) days after the date the notice of such meeting is sent to shareholders pursuant to Section2.4 of these Bylaws; provided, however, that if ten (10) days notice of such meeting is sent to shareholders, such notice of intention to nominate must be received by the president of the corporation not later than the time fixed in the notice of the meeting for the opening of the meeting.Such notification shall contain the following information to the extent known to the notifying shareholder:(a)the name and address of each proposed nominee; (b)the principal occupation of each proposed nominee; (c)the number of shares of capital stock of the corporation owned by each proposed nominee; (d)the name and residence address of the notifying shareholder; (e)the number of shares of capital stock of the corporation owned by the notifying shareholder; (f)with the written consent of the proposed nominee, a copy of which shall be furnished with the notification, whether the proposed nominee has ever been convicted of or pleaded nolo contendere to any criminal offense involving dishonesty or breach of trust, filed a petition in bankruptcy or been adjudged a bankrupt.The notice shall be signed by the nominating shareholder and by the nominee.Nominations not made in accordance herewith shall be disregarded by the chairman of the meeting and, upon his instructions, the inspectors of election shall disregard all votes cast for each such nominee.The restrictions set forth in this paragraph shall not apply to nomination of a person to replace a proposed nominee who has died or otherwise become incapacitated to serve as a director between the last day for giving notice hereunder and the date of election of directors if the procedure called for in this paragraph was followed with respect to the nomination of the proposed nominee.A copy of the preceding paragraph shall be set forth in the notice to shareholders of any meeting at which directors are to be elected.” Since important matters are to be considered at the Meeting, it is very important that each shareholder vote. We urge you to sign and return the enclosed proxy as promptly as possible, whether or not you plan to attend the Meeting in person.The enclosed proxy is solicited by the Board.Any shareholder who executes and delivers such a proxy has the right to revoke it at any time before it is exercised by giving written notice of revocation to the Secretary of the Company, by submitting prior to the Meeting a properly executed proxy bearing a later date or by being present at the Meeting and electing to vote in person by advising the Chairman of the Meeting of such election. Please indicate on the proxy whether or not you expect to attend the Meeting so that the Company can arrange for adequate accommodations. By Order of the Board of Directors, John D. Illgen, Secretary Dated: April 14, 2010 Goleta, California PROXY MATERIALS AND ANNUAL REPORT ON FORM10-K Copies of the Company’s Proxy Materials described herein and the 2009 Annual Report on Form10-K, as filed with the Securities and Exchange Commission, are available upon request to: Charles G. Baltuskonis, Executive Vice President and Chief Financial Officer, Community West Bancshares, 445Pine Avenue, Goleta, CA 93117-3474, telephone (805) 692-5821. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 27, 2010 This proxy statement, the proxy card and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, are available on the Company’s website at www.communitywest.com. COMMUNITY WEST BANCSHARES 445 Pine Avenue Goleta, California 93117-3709 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 27, 2010 SOLICITATION AND VOTING OF PROXIES Community West Bancshares (Company or CWBC) is furnishing this Proxy Statement to its shareholders in connection with the solicitation by the Board of Directors (Board) of proxies to be used at the Annual Meeting (Meeting) of Shareholders, to be held on Thursday, May27, 2010 at 6:00P.M. PDT at La Cumbre Country Club, 4015 Via Laguna, Santa Barbara, California 93110, and at any and all adjournments and postponements thereof.The designated proxyholders (Proxyholders) are members of the Company’s management.Only shareholders of record (shareholders) on March 31, 2010 (Record Date) are entitled to notice of and to vote in person or by proxy at the Meeting or any adjournment or postponement thereof.This Proxy Statement and the enclosed proxy card (Proxy) first will be mailed to shareholders on or about April 14, 2010.The Company’s Annual Report to Shareholders, including consolidated financial statements for the year ended December31, 2009, accompanies this Proxy Statement. Regardless of the number of shares of Common Stock of the Company (Common Stock) owned, it is important that the holders of a majority of shares be represented by proxy or be present in person at the Meeting.Shareholders are requested to vote by completing the enclosed Proxy and returning it signed and dated in the enclosed postage-paid envelope.Shareholders are to indicate their vote in the spaces provided on the Proxy.Proxies solicited by the Board will be voted in accordance with the directions given therein.Where no instructions are indicated, signed Proxies will be voted “AUTHORITY GIVEN” for all eight nominees in the election of the Directors named in this Proxy Statement, “FOR” approval of the advisory (non-binding) resolution on executive compensation and “FOR” ratification of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010.If any other business is properly presented at the Meeting, the Proxy will be voted in accordance with the recommendations of the Board. Other than the matters set forth on the attached Notice of Annual Meeting of Shareholders, the Board knows of no additional matters that will be presented for consideration at the Meeting.Execution of a Proxy, however, confers to each of Gregory Morrisey and Carlyn Smith, as the designated Proxyholders, discretionary authority to vote the shares in accordance with the recommendations of the Board on such other business, if any, which may properly come before the Meeting and at any adjournments or postponements thereof, including whether or not to adjourn the Meeting.In addition, the Proxy being solicited confers, and the holders of each Proxy shall have, discretionary authority to vote with respect to any matter if the Company did not have notice of such matter by February 27, 2010, which is at least 45 days before the date on which the Company first mailed its proxy materials for the prior year’s Annual Meeting of Shareholders. You may revoke your Proxy at any time prior to its exercise by filing a written notice of revocation with the Secretary of the Company, by delivering to the Company a duly executed Proxy bearing a later date, or by attending the Meeting and voting in person.However, if you are a shareholder whose shares are not registered in your own name, you will need to provide appropriate documentation from the record holder to vote personally at the Meeting. The following matters will be considered and voted upon at the Meeting: 1.Election of Directors. To elect eight persons to the Board of Directors of the Company to serve until the 2011 Annual Meeting of Shareholders and until their successors are elected and have qualified.The following persons are the Board of Directors’ nominees: Robert H. Bartlein William R. Peeples Jean W. Blois James R. Sims, Jr. John D. Illgen Kirk B. Stovesand Lynda J. Nahra C. Richard Whiston 1 2.Shareholder Advisory (Non-Binding) Vote on Executive Compensation.To consider and approve the following advisory (non-binding) proposal: “RESOLVED, that the shareholders of Community West Bancshares approve the compensation of executive officers as described under the heading “Executive Compensation” including the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure.” 3.Ratification of the Company’s Independent Auditors.To ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010. 4.Other Business.To transact such other business as may properly come before the Meeting and any adjournment thereof, including, without limitation, approving an adjournment(s) of the Meeting, if necessary, to solicit additional proxies for the eight nominees for election. This solicitation of proxies is being made by the Board.The expense of solicitation of proxies for the Meeting will be borne by the Company.It is anticipated that proxies will be solicited primarily through the use of the mail.Proxies may also be solicited personally or by telephone by Directors, officers and employees of the Company, and its wholly-owned subsidiary, Community West Bank (CWB or Bank), without additional compensation therefor.The Company will also request persons, firms and corporations holding shares in their names, or in the name of their nominees, that are beneficially owned by others, to send proxy materials to and obtain proxies from such beneficial owners and will reimburse such holders for their reasonable expenses in doing so.The total estimated cost of the solicitation is $12,000. VOTING SECURITIES The securities that may be voted at the Meeting consist of shares of Common Stock.The close of business on March 31, 2010 has been fixed by the Board as the Record Date for the determination of shareholders of record entitled to notice of and to vote at the Meeting and at any adjournments or postponements thereof.The total number of shares of Common Stock outstanding on the Record Date was 5,915,130 shares.Each shareholder is entitled to one vote, in person or by proxy, for each share as of the Record Date, except that in the election of Directors, each shareholder has the right to cumulate votes provided that the candidates’ names have been properly placed in nomination prior to commencement of voting and a shareholder has given notice of their intention to cumulate votes prior to commencement of voting.Cumulative voting entitles a shareholder to give one candidate a number of votes equal to the number of Directors to be elected, multiplied by the number of shares of Common Stock held by that shareholder, or to distribute such votes among as many candidates as the shareholder deems fit.The candidates receiving the highest number of votes, up to the number of Directors to be elected, will be elected. Of the shares of Common Stock outstanding on the Record Date, 1,256,574 shares of Common Stock (21.24%) of the issued and outstanding shares of Common Stock were beneficially owned by Directors and executive officers of the Company.Such persons have informed the Company that they will vote “AUTHORITY GIVEN” for all eight nominees in the election of Directors, “FOR” the advisory (non-binding) resolution on executive compensation, and “FOR” ratification of the selection of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010.Under California law and the Company’s Bylaws, a quorum consists of the presence in person or by proxy of a majority of the shares entitled to vote at the Meeting, and a matter (other than the election of Directors) voted on by shareholders will be approved if it receives the vote of a majority of the shares both present and voting, which shares also constitute a majority of the required quorum, unless the vote of a greater number of shares is required.Abstentions and broker non-votes will be included in the number of shares present at the Meeting and entitled to vote for the purpose of determining the presence of a quorum. If your shares are held in "street name" by a brokerage firm, to vote your shares, you will need to follow the directions your brokerage firm provides to you.Under the current rules of the New York Stock Exchange (NYSE), if you do not give instructions to your brokerage firm, it will still be able to vote your shares with respect to certain "routine" matters, but will not be allowed to vote your shares with respect to certain "non-routine" matters.For example, the ratification of Ernst & Young LLP as the Company's independent auditors is considered to be a routine matter under the NYSE rules and your brokerage firm will be able to vote on that item if it does not receive instructions from you, so long as it holds your shares in its name.Starting this year, the election of Directors is a non-routine matter.If you do not instruct your broker how to vote with respect to the election of Directors (Proposal 1), your broker may not vote with respect to this proposal and those votes will be counted as "broker non-votes.""Broker non-votes" are shares that are held in "street name" by a bank or brokerage firm that indicates on its proxy that it does not have or did not exercise discretionary authority to vote on a particular matter.As such, a broker non-vote will not have the effect of votes in opposition to any nomination for the election of Directors.In addition, abstentions will not have the effect of votes in opposition to any nominee for election of Directors. 2 The advisory (non-binding) proposal regarding the compensation of the Company’s Named Executive Officers (Proposal 2) and the proposal to ratify the selection of Ernst & Young LLP as the Company's independent auditors for the fiscal year ending December 31, 2010 (Proposal 3) will be approved if a majority of the votes represented in person or by proxy at the Meeting are voted “FOR” the proposal.Abstentions and broker non-votes will not be counted as votes cast on either proposal and will have no impact on the approval of either proposal. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information as of the Record Date, concerning the beneficial ownership of the Company’s outstanding Common Stock by persons (other than depositories) known to the Company to own more than 5% of the Company’s outstanding Common Stock, by each of the Company’s Directors and named executive officers, and by all Directors and executive officers of the Company as a group.Management is not aware of any change in control of the Company that has occurred since January 1, 2009, or any arrangement that may, at a subsequent date, result in a change in control of the Company. Except as indicated, the address of each of the persons listed below is c/o Community West Bancshares, 445 Pine Avenue, Goleta, CA 93117. Name and Title Number of Shares of Common Stock Beneficially Owned (1) Number of Shares Subject to Vested Stock Options (2) Percent of Class Beneficially Owned (2) Charles G. Baltuskonis, Executive Vice President and Chief Financial Officer, CWBC and CWB % Robert H. Bartlein,Director, Chairman of the Board, CWB % Jean W. Blois, Director % Richard M. Favor, Executive Vice President and Chief Credit Officer, CWB * John D. Illgen, Director % Investors of America, Limited Partnership and First Banks, Inc. (3) - % Lynda J. Nahra, Director, President and Chief Executive Officer, CWBC and CWB % William R. Peeples, Director, Chairman of the Board, CWBC (4) % James R. Sims, Jr., Director % Kirk B. Stovesand, Director * C. Richard Whiston, Director * All Directors and Executive Officers as a Group (10 in number) % *Less than .5% (1) Includes shares beneficially owned, directly and indirectly, together with associates, except for shares subject to vested stock options and outstanding warrants.Also includes shares held as trustee and held by or as custodian for minor children.Unless otherwise noted, all shares are held as community property under California law or with sole investment and voting power. (2) Shares subject to options held by Directors or executive officers that are exercisable within 60 days after the Record Date (vested) are treated as issued and outstanding for the purpose of computing the percent of the class owned by such person, but not for the purpose of computing the percent of class owned by any other person. (3)Address is: 135 North Meramec, Clayton, MO 63105. Total shares include 568,696 in name of Investors of America, Limited Partnership and 859,476 in name of First Banks, Inc. 3 ·The securities owned by First Banks, Inc. may be deemed to be indirectly owned by Investors of America, Limited Partnership, First Securities America, Inc., General Partner.Members of the Dierberg Family and the Dierberg Family Trusts are shareholders of First Securities America, Inc. and First Banks, Inc.Investors of America, Limited Partnership disclaims beneficial ownership of these securities. ·The securities owned by Investors of America, Limited Partnership may be deemed to be indirectly owned by First Banks, Inc.Members of the Dierberg Family and the Dierberg Family Trusts are shareholders of First Securities America, Inc., the General Partner of Investors of America, Limited Partnership, and First Banks, Inc.First Banks, Inc. disclaims beneficial ownership of these securities. (4)Includes 173,922 shares held by Mr. Peeples’ spouse, concerning which Mr. Peeples disclaims beneficial ownership. PROPOSAL 1 ELECTION OF DIRECTORS Directors and Executive Officers The Company's Bylaws provide that the authorized number of Directors shall be not less than six nor more than 11, with the exact number of Directors fixed from time to time by resolution of a majority of the Board or by resolution of the shareholders.The number of Directors is currently fixed at eight. At the Meeting, eight persons will be elected to serve as Directors of the Company until the 2011 Annual Meeting and until their successors are elected and have qualified.The eight persons named below, all of whom are currently Directors of the Company, have been nominated by the Board for re-election.A Proxy that is submitted to the Company with the instruction “AUTHORITY GIVEN” or without instructions will be voted in such a way as to effect the election of all eight nominees, or as many thereof as possible.In the event that any of the nominees should be unable to serve as a Director, it is intended that the Proxy will be voted for the election of such substitute nominees, if any, as shall be designated by the Board.Each nominee has consented to being named in the Proxy Statement and has agreed to serve as a member of the Board, if elected.The Board has no reason to believe that any of the nominees will be unable or unwilling to serve.Additional nominations can only be made by complying with the notice provision set forth in the Bylaws of the Company, an extract of which is included in the Notice of Annual Meeting of Shareholders accompanying this Proxy Statement.This Bylaw provision is designed to give the Board advance notice of competing nominations, if any, and the qualifications of nominees, and may have the effect of precluding third-party nominations if the notice provisions are not followed. Pursuant to Nasdaq Stock Market (NASD) Rule 4200 (a) (15), the Board has made an affirmative determination that the following members of the Board are “independent” within the meaning of such rule: Robert H. Bartlein, Jean W. Blois, John D. Illgen, William R. Peeples, James R. Sims, Jr., Kirk B. Stovesand and C. Richard Whiston.As such, pursuant to NASD Rule 4350 (c) (1), a majority of the members of the Board and all the members of the Audit Committee are “independent” as so defined. The following persons have been nominated for election by the Board: Robert H. Bartlein William R. Peeples Jean W. Blois James R. Sims, Jr. John D. Illgen Kirk B. Stovesand Lynda J. Nahra C. Richard Whiston The Board of Directors recommends a vote of “AUTHORITY GIVEN” for all eight nominees in the election of Directors. Information about the Nominees Robert H. Bartlein (Age 62) Mr. Bartlein has been a member of the Board of CWBC since its inception in 1997 and a founder and Director of CWB since 1989.Mr. Bartlein serves on CWBC’s Nominating and Corporate Governance Committees and is Chairman of the Board of CWB, Chairman of the Loan Committee and a member of the Personnel / Compensation, Executive, Legal and Management Succession Committees.He is President and CEO of Bartlein & Company, Inc., founded in 1969, which is a property management company with four California offices.He is a graduate of the University of Wisconsin – Madison, with a degree in Finance, Investments and Banking, and did post-graduate study at the University of Wisconsin - Milwaukee.Mr. Bartlein is past President and Director of the American Lung Association of Santa Barbara and Ventura Counties. 4 Jean W. Blois (Age 82) Mrs. Blois has been a member of the Board of CWBC since its inception in 1997 and of CWB since 1989.She is Chairman of CWB’s Personnel / Compensation Committee and a member of the Asset / Liability Committee.She co-founded Blois Construction, Inc. and served in a financial capacity before retirement.She formed her own consulting firm, Jean to the Rescue.Mrs. Blois graduated with a BS from the Haas School of Business at the University of California, Berkeley.She served as a Trustee of the Goleta Union School District for 13 years, a Director of the Goleta Water District for 10 years and a council member for the City of Goleta for 6 years, including terms in 2005 and 2007 as Goleta Mayor. John D. Illgen (Age 65) Mr. Illgen has been a member of the Board of CWBC since its inception in 1997 and of CWB since 1989.He is Secretary of the Board of CWBC and a member of CWBC’s Nominating and Corporate Governance Committee and Chairman of CWB’s Asset / Liability Committee and a member of the Personnel / Compensation and Compliance Committees.Mr. Illgen is Sector Director and Vice President for Modeling and Simulation with Northrop Grumman Information Systems.He was Founder (1988), President and Chairman of Illgen Simulation Technologies, Inc. until its merger with Northrup Grumman Corporation in December 2003.Mr. Illgen is Chairman of the Board of Directors of the National Defense Industry Association and appeared on television with the late General (Ret) Alexander Haig on “21st Century Business and Health” as an industry expert in information systems, modeling and simulation and other technologies.Mr. Illgen is on the Advisory Board of the Santa Barbara Scholarship Foundation and is a Past President of Goleta Rotary Club. Lynda J. Nahra (Age 59) Ms. Nahra has been President and Chief Executive Officer of CWB since 2000 and of CWBC since February 2004, after serving in various positions of increasing responsibility for CWB since 1997.Ms. Nahra is a member of CWB and CWBC’s Boards and serves on CWB’s Loan, Asset / Liability, Compliance, Management Succession and Disclosure Committees.Her banking career began in 1970 with Bank of America and her banking experience has included management positions in operations, consumer and commercial lending, sales, private banking and corporate banking.Ms. Nahra serves on the Boards of Directors of California Bankers Association, Partners in Education and Habitat for Humanity and is a member of Montecito Rotary Club.She is the current Chairman of California Independent Bankers.Ms. Nahra’s educational background is from California Western University in San Diego and Pacific Coast Banking School. William R. Peeples (Age 67) Mr. Peeples is Chairman of the Board of CWBC and a founder and Director of CWB since 1989.Mr. Peeples is Chairman of CWBC’s Nominating and Corporate Governance Committee and serves on CWB’s Audit, Executive, Loan, Personnel / Compensation and Management Succession Committees.Mr. Peeples served in various financial capacities, including President and Chief Financial Officer of Inamed Corporation from 1985 to 1987.He also was a founder and Chief Financial Officer of Nusil Corporation and Imulok Corporation from 1980 to 1985.Mr. Peeples has been active as a private investor and currently serves as Managing General Partner of two real estate partnerships and serves as a member of the Goleta Valley Cottage Hospital Foundation Capital Campaign Steering Committee.Mr. Peeples holds a BBA from the University of Wisconsin – Whitewater, and an MBA from Golden Gate University, Air Force on-base program. James R. Sims Jr. (Age 74) Mr. Sims has been a member of the Board of CWBC since its inception in 1997 and of CWB since 1989.Mr. Sims serves on CWBC’s Audit Committee and Chairs CWB’s Compliance Committee.Mr. Sims is a real estate broker whose career began in 1970 in Santa Barbara.He is a past President of the Santa Barbara Board of Realtors, Chairman of the Multiple Listing Service and served as Regional Vice President of the California Association of Realtors.Mr. Sims served on the Santa Barbara Coastal Housing Association seeking affordable housing and he developed three Residential Care Facilities for the elderly in Camarillo that he operated until his retirement in 2000. Kirk B. Stovesand (Age 47) Mr. Stovesand has been a member of the Board of CWBC and CWB since May 2003.Mr. Stovesand is Chairman of CWBC’s Audit Committee and serves on CWB’s Asset / Liability Committees and is Secretary of CWB’s Board.He is a partner of Walpole & Co., founded in 1974, which is a Certified Public Accounting and Consulting firm.Mr. Stovesand has served on the boards of both for-profit and not-for-profit organizations. He is a graduate of the University of California Santa Barbara with a degree in Business Economics.Mr. Stovesand received a Masters Degree in Taxation from Golden Gate University and a Master Certificate in Global Business Management from George Washington University.He is a Certified Financial Planner, certified in mergers and acquisitions, and a member of the American Institute of Certified Public Accountants. 5 C. Richard Whiston (Age 73) Mr. Whiston has been a member of the Board of CWBC and CWB since June 2004.He serves on CWBC’s Audit Committee and on CWB’s Loan and Compliance Committees.Mr. Whiston was a partner in the Santa Barbara law firm of Mullen, McCaughey & Henzell.He served from 1983 to 1985 as Principal Deputy General Counsel and as Chief of Legal Services, U.S. Army, and later returned to private practice of law.Mr. Whiston was appointed as Principal Deputy Assistant Secretary of the Army for Manpower and Reserve Affairs in July 2001 and as Special Assistant to the Secretary of the Army from October 2001 to August 2003.He received a BA and a JD from the University of California, Berkeley and served in the U.S. Army as a commissioned officer.He currently serves as a member of the Board of Directors of the Westmont Foundation. None of the Directors or executive officers of the Company were selected pursuant to any arrangement or understanding, other than with the Directors and executive officers of the Company, acting within their capacities as such.The Company knows of no family relationships between the Directors and executive officers of the Company, nor do any of the Directors or executive officers of the Company serve as Directors of any other company which has a class of securities registered under, or which is subject to the periodic reporting requirements of, the Securities Exchange Act of 1934 (Exchange Act) or any investment company registered under the Investment Company Act of 1940.Officers serve at the discretion of the Board. Executive Officers (not members of the Board) The following sets forth, as of the Record Date, the names and certain other information concerning current executive officers of the Company, in addition to the executive officer who is nominated for election as a Director and whose biographical information is provided above. Charles G. Baltuskonis (Age 59) Mr. Baltuskonis, Executive Vice President and Chief Financial Officer of CWBC and CWB, has been with the Company since November 2002.He served as Senior Vice President and Chief Accounting Officer of Mego Financial Corporation from 1997 to 2002, and Senior Vice President and Controller of TAC Bancshares from 1995 to 1997.Prior to that, he was Chief Financial Officer of F&C Bancshares and of First Coastal Corporation and a Senior Manager with the public accounting firm of Ernst & Young, specializing in services to financial institutions.Mr. Baltuskonis is a certified public accountant; a member of the American Institute of Certified Public Accountants, Financial Managers Society, including a member of the Financial Institutions Accounting Committee, and the Board of Directors of Goleta Valley Chamber of Commerce; and, holds a BS from Villanova University. Richard M. Favor (Age 54) Mr. Favor, Executive Vice President and Chief Credit Officer, has been with the Bank since September 2007. Prior to joining CWB, Mr. Favor was the Chief Credit Officer at County Commerce Bank from February 2003 through August 2007, where he managed all aspects of loan production and classified assets as well as Community Reinvestment Act and compliance issues. From April 1995 to February 2003, Mr. Favor worked for Bank of Ventura/First Bank & Trust in various capacities including Chief Credit Officer. Mr. Favor is the past chairman and current board member of the Ventura Family YMCA, past president and current board member of the Tri-Counties Risk Management Association and received a B.S. degree in business administration from San Diego State University. Specific Experience, Qualifications, Attributes and Skills of Directors The Nominating and Corporate Governance Committee (NCGC) has reviewed with the Board the specific experience, qualifications, attributes and skills of each Director, including each nominee for election as a Director at the Annual Meeting.The NCGC has concluded that each Director has the appropriate skills and characteristics required of Board membership, and each possesses an in-depth knowledge of the Company’s business and strategy.The NCGC further believes that our Board is composed of well-qualified and well-respected Directors who are prominent in business, finance and the local community. The experience and key competencies of each Director, as reviewed and considered by the NCGC, are set forth below. 6 Robert H. Bartlein.As President of Bartlein & Company, Inc., Mr. Bartlein has substantial real estate experience with broad business exposure.He is knowledgeable in real estate transactions, real estate law, credit analysis, accounting, income tax law and finance.Mr. Bartlein is particularly familiar with the Central Coast real estate market and is active in the community.He is a founder and has served on the Bank Board for over 20 years. Jean W. Blois.Mrs. Blois has experience starting and operating her own business in Goleta.She has served for numerous years on Goleta City Council, including two terms as Mayor, and has substantial community involvement.Mrs. Blois is a founder and has served on the Bank Board for over 20 years. John D. Illgen.As founder and Chief Executive Officer of Illgen Simulation Technologies, Inc., until sold to Northrup Grumman, Mr. Illgen has a national reputation in technology, defense and model simulations, and broad business experience.He continues to be published on technology and is a frequent symposium speaker.Mr. Illgen is a founder and has served on the Bank Board for over 20 years. Lynda J. Nahra.As President and Chief Executive Officer of the Company, and through numerous positions Ms. Nahra has held with the Company and in her banking career, she has a substantial financial services’ background, including management, lending, marketing and bank operations.This experience enables Ms. Nahra to provide the Company with effective leadership in the conduct of its business and strategic initiatives.She is extremely active in the community and also serves on executive positions in the banking industry. William R. Peeples.Mr. Peeples has substantial experience in finance, including positions as a Chief Financial Officer, and has expertise in capital raising, venture capital, business combinations, real estate and broad business exposure.He is active in the local community.Mr. Peeples is a founder and has served on the Bank Board for over 20 years. James R. Sims Jr.Mr. Sims was a former business owner, investor and author and was active in real estate and shared equity transactions.He is a real estate broker.Mr. Sims is a founder and has served on the Bank Board for over 20 years. Kirk B. Stovesand.Mr. Stovesand has a broad financial background and serves as a partner of an accounting and consulting firm.He has a CPA, a CFP and a masters in taxation.Mr. Stovesand is active on boards of for-profit and not-for-profit organizations. C. Richard Whiston.Mr. Whiston has served as an attorney, including two Presidential appointments in the Department of Defense.He has substantial experience with taxation, litigation and general business services.Mr. Whiston has been very active in the local community. CERTAIN INFORMATION REGARDING THE BOARD OF DIRECTORS Meetings and Committees The Board met 13 times (12 regular meetings and one special meeting) during the year ended December31, 2009, and had the following standing committees that met during the year: Audit Committee, Personnel / Compensation Committee and Nominating and Corporate Governance Committee.In addition, the Company’s Directors served on the Board of Directors of CWB, including the various committees established by that subsidiary.During 2009, none of the Company’s Directors attended less than 75% of the Company’s Board meetings and meetings of committees on which they served.All Board members, with the exception of Mr. Sims, attended the 2009 Annual Meeting of Shareholders. The Audit Committee is composed of four independent Directors:Messrs. Stovesand, Peeples, Sims and Whiston.This Committee is responsible for review of all internal and external examination reports and selection of the Company’s independent auditors.The Audit Committee met five times during 2009. The Nominating and Corporate Governance Committee is composed of three independent Directors: Messrs. Peeples, Bartlein and Illgen.The Committee is responsible for recommendations regarding the Board’s composition and structure and policies and processes regarding overall corporate governance.The Committee met one time during 2009. 7 The Personnel / Compensation Committee is composed of four independent Directors: Mrs. Blois and Messrs. Bartlein, Illgen and Peeples.The Committee is responsible for determining executive compensation.This Committee met two times during 2009. Board Leadership Structure and Role in Risk Oversight The Board has separated the positions of Chairman of the Board and Chief Executive Officer and has elected William R. Peeples, a non-employee independent Director, as the Chairman, and Lynda J. Nahra as the Company’s President and Chief Executive Officer.Separating these positions allows the Chief Executive Officer to focus on day-to-day business, while allowing the Chairman of the Board to lead the Board in its fundamental role of providing advice to and independent oversight of management.The Board recognizes the time, effort and energy that the Chief Executive Officer is required to devote to her position in the current business environment, as well as the commitment required to serve as the Chairman, particularly as the Board’s oversight responsibilities continue to grow.While the Company’s bylaws and corporate governance guidelines do not require that the Company’s Chairman and Chief Executive Officer positions be separate, the Board believes that having separate positions and having an independent outside Director serve as Chairman is the appropriate leadership structure for the Company at this time and demonstrates the Company’s commitment to good corporate governance. Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.The Company faces a number of risks, including economic risks, environmental and regulatory risks and others, such as the impact of competition. Management is responsible for the day-to-day management of risks the Company faces, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed. The Board believes that establishing the right “tone at the top” and that full and open communication between management and the Board of Directors are essential for effective risk management and oversight. The Company’s Chairman meets regularly with the President and Chief Executive Officer and other senior officers to discuss strategy and risks facing the Company.Senior management is available to address any questions or concerns raised by the Board on risk management-related and any other matters.Periodically, the Board of Directors receives presentations from senior management on strategic matters involving the Company’s operations.The Board holds strategic planning sessions with senior management to discuss strategies, key challenges and risks and opportunities for the Company. While the Board is ultimately responsible for risk oversight at the Company, the Board’s various standing committees assist the Board in fulfilling its oversight responsibilities in certain areas of risk.The Audit Committee assists the Board in fulfilling its oversight responsibilities with respect to risk management in the areas of financial reporting, internal controls and compliance with legal and regulatory requirements, and discusses policies with respect to risk assessment and risk management.Risk assessment reports are regularly provided by management to the Audit Committee.The Personnel/Compensation Committee of the Board assists the Board in fulfilling its oversight responsibilities with respect to the management of risks arising from compensation policies and programs.The Nominating and Corporate Governance Committee of the Board assists the Board in fulfilling its oversight responsibilities with respect to the management of risks associated with Board organization, membership and structure, succession planning for our Directors and executive officers and corporate governance. Shareholder Communication with Directors Shareholders may communicate directly with the Board by writing to: William R. Peeples, Chairman of the Board of Directors Community West Bancshares 445 Pine Avenue Goleta, CA 93117-3709 Audit Committee Report The Report of the Audit Committee of the Board shall not be deemed filed under the Securities Act of 1933 (Securities Act) or under the Exchange Act. The Board maintains an Audit Committee comprised of four of the Company’s Directors, who each met the independence and experience requirements of NASD Rule 4200 (a) (15).The Audit Committee assists the Board in monitoring the accounting, auditing and financial reporting practices of the Company.The Audit Committee operates under a written charter, which was last amended on December 20, 2007 and last ratified on December 17, 2009, and is assessed annually for adequacy by the Audit Committee.A copy of the Charter is included as Appendix A to the Company’s 2008 Proxy Statement, as filed with the SEC on April 7, 2008, and is available at www.sec.gov. 8 Based on the attributes, education and experience requirements required by NASD Rule 4350 (d) (2) (A), the requirements set forth in section 407 of the Sarbanes-Oxley Act of 2002 and associated regulations, the Board has identified William R. Peeples as an “Audit Committee Financial Expert” as defined under Item 407 (d) (5) of Regulation S-K, and has determined him to be independent. Management is responsible for the preparation of the Company’s financial statements and financial reporting process, including its system of internal controls.In fulfilling its oversight responsibilities, the Audit Committee: · Reviewed and discussed with management the audited financial statements contained in the Company’s Annual Report on Form 10-K for fiscal 2009; and · Obtained from management their representation that the Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The Company’s independent auditors, Ernst & Young LLP (Ernst), are responsible for performing an audit of the Company’s financial statements in accordance with the auditing standards generally accepted in the United States and expressing an opinion on whether the Company’s financial statements present fairly, in all material respects, the Company’s financial position and results of operations for the periods presented and conform with accounting principles generally accepted in the United States.In fulfilling its oversight responsibilities, the Audit Committee: · Discussed with Ernst the matters required to be discussed by Statement on Auditing Standards No.61, as amended (Communication with Audit Committees), as adopted by the Public Company Accounting Oversight Board (PCAOB) in Rule 3200T; and · Received and discussed with Ernst the written disclosures and the letter from Ernst required by applicable requirements of PCAOB regarding Ernst’s communications with the Audit Committee concerning independence, and reviewed and discussed with Ernst whether the rendering of the non-audit services provided by them to the Company during fiscal 2009 was compatible with their independence. In addition, the Company received a letter from Ernst to the effect that Ernst’s audit of the Company was subject to its quality control system for the United States accounting and auditing practice to provide reasonable assurance that the engagement was conducted in compliance with professional standards, that there was appropriate continuity of Ernst personnel working on the audit and the availability of national office consultation. In performing its functions, the Audit Committee acts only in an oversight capacity.It is not the responsibility of the Audit Committee to determine that the Company’s financial statements are complete and accurate, are presented in accordance with accounting principles generally accepted in the United States or present fairly the results of operations of the Company for the periods presented or that the Company maintains appropriate internal controls.Nor is it the duty of the Audit Committee to determine that the audit of the Company’s financial statements has been carried out in accordance with generally accepted auditing standards or that the Company’s auditors are independent. Based upon the reviews and discussions described above, and the report of Ernst, the Audit Committee has recommended to the Board, and the Board has approved, that the audited financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 for filing with the Securities and Exchange Commission. THE AUDIT COMMITTEE Kirk B. Stovesand, Chairman William R. Peeples James R. Sims, Jr. C. Richard Whiston Dated: March 25, 2010 9 Nominating and Corporate Governance Committee The Company’s Nominating and Corporate Governance Committee (NCGC Committee) was established in February 2004 and the committee charter (Charter) was approved.The latest version was approved in December 2009 and is included as Appendix A to this Proxy Statement.The NCGC Committee, consisting of three independent Directors, makes recommendations to the Board regarding the Board’s composition and structure, nominations for elections of Directors and policies and processes regarding principles of corporate governance to ensure the Board’s compliance with its fiduciary duties to the Company and its shareholders.The NCGC Committee reviews the qualifications of, and recommends to the Board, candidates as additions, or to fill Board vacancies, if any were to occur during the year. The NCGC Committee will consider, as part of its nomination process, any Director candidate recommended by a shareholder of the Company who follows the procedures in this Proxy Statement shown under the heading “2010 Shareholder Proposals” set forth below.The NCGC Committee will follow the processes in the Charter when identifying and evaluating overall Board composition and individual nominees to the Board. Additional information regarding (i) the NCGC Committee’s policy with regard to the consideration of any Director candidates recommended by security holders and related procedures to be followed by security holders in submitting such recommendations, (ii) minimum qualifications of Director candidates, and (iii) the NCGC Committee’s process for identifying and evaluating nominees for Directors, is incorporated herein by reference to the Charter. The NCGC Committee determines the required selection criteria and qualifications of Director nominees based upon the Company’s needs at the time nominees are considered.In general, Directors should possess the highest personal and professional ethics, integrity and values and be committed to representing the long-term interests of the Company’s shareholders.In addition to the foregoing considerations, the NCGC Committee will consider criteria such as strength of character and leadership skills; general business acumen and experience; broad knowledge of the industry; number of other board seats; and, willingness to commit the necessary time to ensure an active board whose members work well together and possess the collective knowledge and expertise required by the Board.The NCGC Committee considers these same criteria for candidates regardless of whether the candidate was identified by the NCGC Committee, by shareholders, or any other source. The goal of the NCGC Committee is to seek to achieve a balance of knowledge and experience on the Company’s Board.To this end, the NCGC seeks nominees with the highest professional and personal ethics and values, an understanding of the Company’s business and industry, diversity of business experience, expertise and backgrounds, a high level of education, broad-based business acumen and the ability to think strategically.The composition of the current Board reflects diversity in business and professional experience, skills, and gender.The NCGC reviews the effectiveness of the Charter in achieving the goals of the NCGC Committee as stated therein annually. Personnel / Compensation Committee The Personnel / Compensation Committee (PCC) is responsible for reviewing and approving the Company’s overall compensation and benefit programs and for administering the compensation of the Company’s executive and senior officers.There currently is no formal charter enumerating the PCC’s functions and objectives. During 2009, neither the PCC nor the Board of Directors utilized the services of an outside compensation consultant. The PCC’s functions and objectives are: (i)to determine the competitiveness of current base salaries, annual and long-term incentives relative to specific competitive markets for the President and Chief Executive Officer and other senior management; (ii)to develop a performance review mechanism that has written objectives and goals which are used to make salary increase determinations; (iii)to develop an annual incentive plan for senior management; and (iv)to provide guidance to the Board in its role in establishing objectives regarding executive compensation.The PCC’s overall compensation philosophy is as follows: (i)to attract and retain quality talent which is critical to both short-term and long-term success; (ii)to reinforce strategic performance objectives through the use of incentive compensation programs; (iii)to create a mutuality of interest between executive and senior officers and shareholders through compensation structures that share the rewards and risks of strategic decision-making; and (iv) to encourage executives to achieve substantial levels of ownership of stock in the Company. On February 17, 2009, the American Recovery and Reinvestment Act (ARRA) was signed into law which amended several key provisions of the 2008 Emergency Economic Stabilization Act of 2008 (EESA).EESA, as amended by ARRA, applies to the Company for so long as any obligation resulting from the Company's participation in the Troubled Asset Relief Program – Capital Purchase Program remains outstanding and requires that: (i) the PCC be comprised entirely of independent directors; (ii) the PCC meet at least semiannually to discuss and evaluate employee compensation plans in light of an assessment of any risk posed to the Company from such plans; and (iii) provide certain certifications that the PCC has reviewed with the Company’s senior risk officers the incentive compensation arrangements and has made reasonable efforts to ensure that such arrangements do not encourage such officers to take unnecessary or excessive risks that threaten the value of the Company. 10 PROPOSAL 2 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS ARRA requires the Company, during the period in which any obligation arising from the Company's participation in the Trouble Asset Relief Program - Capital Purchase Program (TARP-CPP) remains outstanding to submit to the Company's shareholders a non-binding vote on the compensation of the Company’s Named Executive Officers, as described in the section entitled “EXECUTIVE COMPENSATION” below, including the tabular disclosure regarding named executive officer compensation and the accompanying narrative disclosure in this Proxy Statement. This proposal, commonly known as a "say-on-pay" proposal, gives the Company's shareholders the opportunity to endorse or not endorse the Company's executive pay program and policies through the following resolution: "RESOLVED, that the shareholders of Community West Bancshares approve the compensation of executive officers as described under the heading "EXECUTIVE COMPENSATION," including the tabular disclosure regarding named executive officer compensation and the accompanying the narrative disclosure in this Proxy Statement.” This vote shall not be binding on the Board of Directors and will not be construed as overruling a decision by the Board nor create or imply any additional fiduciary duty by the Board. However, the PCC will take into account the outcome of the vote when considering future executive compensation arrangements. In voting to approve the above resolution, shareholders may vote for the resolution, against the resolution or abstain from voting. This matter will be decided by the affirmative vote of a majority of the votes cast at the meeting. On this matter, abstentions will have no effect on the voting. The Board of Directors believes that the compensation practices of the Company are designed to accomplish the objectives of the PCC's compensation philosophy, and they are appropriately aligned to the long-term success of the Company and the interests of shareholders. The Board of Directors recommends a vote "FOR" approval of the compensation of the Named Executive Officers. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth, for the years ended December31, 2009 and 2008, the compensation information for Lynda J. Nahra, the Company’s President and Chief Executive Officer and the other two most highly compensated executive officers who earned at least $100,000 during 2009 (collectively, the Named Executive Officers) serving the Company in 2009. 11 Name and Principal Position Year Salary Bonus Stock Awards Option Awards (1) Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation (2) Total Lynda J. Nahra, $
